—On the court’s own motion, it is,
*627Ordered that the unpublished decision and order of this Court dated November 6, 1995, in the above-entitled case, is recalled and vacated; and upon consideration of the reply brief dated October 2, 1995, and filed with this Court on November 13, 1995, the following decision and order is substituted therefor:
In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from an order of disposition of the Family Court, Kings County (Yancey, J.), dated April 1, 1993, which, upon a fact-finding order of the same court, dated August 6, 1992, finding that he had sexually abused his son, inter alia, (1) temporarily suspended the father’s visitation with the child pending a recommendation from the child’s therapist, and (2) directed that the father stay away from the child for 12 months. The appeal brings up for review the fact-finding order dated August 6, 1992.
Ordered that the order of disposition is affirmed, with costs.
The petitioner proved by a preponderance of the evidence that the subject child was sexually abused by the father (see, Matter of Tammie Z., 66 NY2d 1). The court correctly determined that the child’s out-of-court statements had been sufficiently corroborated by the testimony of the child’s maternal grandmother, the child’s caseworker, the child’s therapist, the emergency room pediatrician, and the consulting pediatrician (see, Matter of Department of Social Servs. [Carol Ann D.J v Warren D., 195 AD2d 460).
We have examined the father’s remaining contention and find it to be without merit. Joy, J. P., Hart, Goldstein and Florio, JJ., concur.